Citation Nr: 0708972	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  00-09 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
toes and heels.

2.  Entitlement to service connection for edema of the lower 
extremities.  

3.  Entitlement to an initial compensable disability 
evaluation for a social phobia disorder.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had over 28 years of active service when he 
retired in May 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating determination of 
the Hartford, Connecticut, Department of Veterans Affairs 
(VA) Regional Office (RO).  The appeal was received at the 
Board in December 2006.

In his original claim for service connection received in 
August 1999, the veteran asked for service connection for 
"arthritis/joint swelling toes, heels."  In March 2000, an 
X-ray study revealed a heel spur on the left.  On VA 
examination in November 2006, the examiner noted a history of 
heel pain dating back to service, and attributed the pain to 
the heel spur.  The veteran's original claim can be construed 
as encompassing a claim for service connection for the heel 
spur.  This issue is referred to the RO for initial 
adjudication.

The issue of entitlement to service connection for lower 
extremity edema is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  



FINDINGS OF FACT

1.  Arthritis of the toes and heels has not been 
demonstrated.

2.  The veteran's social phobia disorder has resulted in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as: depressed 
mood, anxiety, suspiciousness, and panic attacks, (weekly or 
less often). 



CONCLUSION OF LAW

1.  Arthritis of the toes and heels was not incurred in 
active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

The criteria for a 30 percent evaluation for a social phobia 
disorder have been met since June 1, 1999.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.130, 
Diagnostic Code 9403 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In June 2002, April 2005, March 2006, and June 2006 VCAA 
letters, the RO informed the veteran of the information and 
evidence necessary to substantiate the claims.  The VCAA 
letters also told the veteran what types of evidence VA would 
undertake to obtain and what evidence the veteran was 
responsible for obtaining.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The June 2006 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim, and he was provided with notice of the type of 
evidence necessary to establish a disability rating or an 
effective date in March 2006. 

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here the notice was provided after the initial 
rating, but the deficiency in the timing of the notice was 
remedied by readjudication of the claim after provision of 
the notice.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  

The Board finds that there has been compliance with the 
assistance provisions set forth in the law and regulation.  
All available service medical, VA, and private treatment 
records have been obtained.  No other relevant records have 
been identified.  The veteran was afforded VA examinations 
for social phobia.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.

Arthritis of the Toes and Heels

Service connection will be granted for disability that is the 
result of disease or injury in service.  38 U.S.C.A. §§ 1110, 
1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

If a chronic disease, such as arthritis, is identified in 
service and at any time, no matter how remote, thereafter; 
service connection will be granted.  38 C.F.R. § 3.303(b) 
(2006).  If a chronic disease is shown to a degree of 10 
percent within one year after service, service connection 
will be granted.  38 U.S.C.A. § 1112, 1113; 38 C.F.R. 
§ 3.307, 3.309.

Service connection can also be established for any disease 
first diagnosed after service, if all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.

With regard to the veteran's claims of service connection for 
arthritis of the toes and heels, the service medical records 
contain evidence of a disease or injury.  The veteran was 
seen in June 1980 with complaints of swelling of his toes and 
feet.  At that time, a diagnosis of probable gout, 
complicated by obesity, was rendered.  In October 1984, the 
veteran was seen with complaints of intermittent pain in his 
joints with redness and swelling since 1978.  The veteran 
reported having pain and swelling, usually in his big toes.  
Physical examination revealed that he had mild erythema of 
the left big toe.  The examiner rendered diagnoses of 
bursitis; R/O hyperuricemia; R/O degenerative joint disease.  

At the time of an August 1987 outpatient visit, the veteran 
was found to have intermittent toe arthritis/heel pain.  At 
the time of a December 1994 outpatient visit, the veteran was 
noted to have right foot erythema.  A diagnosis of localized 
inflammation of questionable etiology was rendered.  In 
November 1995, the veteran was noted to have a chronic 
problem with his left foot.  A diagnosis of localized 
inflammation of unknown etiology was rendered.  

There is, however, no competent evidence of toe or heel 
arthritis since service.  On VA general medical and joint 
examinations in November 1999, the only pertinent complaint 
related to a reported fracture of the third left toe in 1997.  
He reported that the toe caused mild occasional aching.  
There were no findings referable to arthritis of the toes or 
heels.  On examination, the toe had a normal range of motion, 
was not tender, painful or swollen.  No specific diagnosis 
was provided, but the examiner commented that despite the 
veteran's complaints, he was "quite well" and his 
complaints were intermittent and transient.

In March 2000, an X-ray examination of the left foot at a 
service department facility reportedly showed normal joints 
and tiny calcaneal spur.  Outpatient treatment records from a 
service department facility, dated from March 2000 to July 
2006, show no complaints or finings referable to arthritis of 
the toes or heels.

On VA examination of the joints in November 2006, there were 
no complaints or findings referable to arthritis of the toes.  
The veteran did complain of pain in his left heel, which the 
examiner attributed to the calcaneal spur.

The veteran's notice of disagreement and substantive appeal 
were completed by his representative, and report no current 
symptomatology referable to arthritis of the toes or heels.

This record contains no evidence of current arthritis in the 
toes or heels.  Absent evidence of current disability, the 
preponderance of the evidence is against the claim and it sis 
denied.  38 U.S.C.A. § 5107(b) (West 2002).

Social Phobia Disorder

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  In determining the disability evaluation, VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.

A 10 percent disability evaluation should be assigned for 
occupational and social impairment due to mild or transient 
symptoms that decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or, symptoms controlled by medication.

A 30 percent evaluation is assigned for a social phobic 
disorder causing occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks, 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation is assigned for a social phobic 
disorder manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 
9403 (2006).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2002).  GAF scores ranging between 
61 to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  GAF score of between 31 and 40 
contemplates some impairment in reality testing or 
communication (e.g., speech at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).

At the time of a November 1999 VA examination, the veteran 
was noted to have had a significant psychiatric history 
consisting of treatment for obesity.  Throughout the 
interview, the veteran was calm, cooperative, and coherent.  
His thinking processes were clear, oriented, and goal 
directed.  He appeared slightly anxious.  The examiner noted 
that early in his service and throughout his service, the 
veteran had experienced strong reaction of anxiety when 
confronted with public speaking.  This was directly linked to 
a fear of looking silly or stupid, a fear of criticism from 
others, and this precipitated a reaction of sweating, 
palpitations, and an urge to avoid this situation altogether.  
The veteran now recognized his fears as being out of 
proportion to the stressor and greater than that experienced 
by other people.  The examiner noted that the veteran had 
experienced panic attacks within the context of social phobia 
and that these had reached such a degree of severity that he 
had been seen on one occasion in the past by a mental health 
person who recommended that the veteran consider treatment.  

The examiner stated that at the time of the examination, the 
veteran met the criteria for a social phobic disorder with 
episodes of panic.  The examiner assigned a GAF score of 
between 50 and 60.  He noted that it was clear that the 
veteran's social phobia caused him considerable distress and 
he was only able to endure it with great difficulty.  The 
veteran was uncertain about taking medications and wanted 
some time to think about it.  

The post-service treatment records from the service 
department show no psychiatric treatment.

At the time of an August 2006 VA examination, the veteran 
reported that he was not receiving any psychiatric treatment 
and that he had not received any in the past.  He was briefly 
treated following a panic attack and as part of a weight 
program.  The veteran stated that he was presently supported 
by his military pension.  He noted that he had worked 
delivering auto parts until October 2005, a position that 
allowed him to compensate in some ways for his considerable 
back pain.  The veteran stated that he had few friends.  

The veteran noted that in 1994 he had a panic attack which 
included sweats and shakes.  He reported seeing a 
psychiatrist once at that time.  The veteran noted that he 
hated giving lectures in front of any people.  He stated that 
he had been a census trainer in 2000 and that he had given 
lectures and had trained over 300 people.  He indicated that 
he had worked hard in order to be prepared because he did not 
like to be wrong and because he felt nervous.  The veteran 
was noted to have been unemployed since October 2005.  The 
veteran had worked delivering auto parts for four years but 
the company eventually went out of business.  He reported 
that he had tried to obtain a position with the Postal 
Service but that he had been denied due to his medical 
condition.  He also noted having worked in a country store 
but reported that he had to leave that position because of 
back problems.  He noted that he had difficulty finding work 
because of his medical condition.  

The veteran indicated that his marriage was "pretty good" 
but that there was some strain over finances.  The veteran 
reported having few friends and a fairly limited social life 
in that his main leisure activity was playing computer games.  

Mental status examination revealed the veteran to be casually 
dressed in black sneakers, socks, shorts, and a casual shirt.  
His motor movements were normal.  His speech was of a normal 
rate, rhythm, and volume.  He described his mood over the 
last couple of days as "pretty good" and his affect was 
appropriate and full range.  He denied current suicidal 
ideation and past attempts.  He acknowledged experiencing 
passive suicidal ideation.  This last occurred in mid-July 
when he was dealing with many stressors related to family 
members' health, which had now resolved.  He denied ideas of 
reference and paranoid ideation.  He also denied auditory and 
visual hallucinations.  His thoughts were logical, goal 
directed, and coherent.  

The examiner did not render an Axis I or Axis II diagnosis.  
It was commented that "this examination has a possible 
diagnosis of social phobia, obsessive compulsive disorder, 
generalized anxiety disorder, major depressive disorder, and 
dysthymia" but that the veteran's symptoms did not meet the 
criteria for any of these diagnoses.  He noted that the 
veteran had difficulties in a social environment and had few 
friends, but found that the veteran did not meet the criteria 
for a diagnosis of social phobia disorder.  The veteran was 
also noted to be having financial difficulties given his 
circumstances and inability to work.  Notwithstanding the 
absence of a diagnosis, the examiner assigned a GAF score of 
55.  

The examiner stated that the veteran did indeed experience 
numerous stressors including concerns about his wife's, his 
mother's and his father's health.  His most prominent 
problems were medical problems, which included ankle 
problems, arthritis in his knees and feet, and back problems.  
He noted that the veteran's medical problems led to his being 
denied a job with the Postal Service and had limited his 
ability to achieve employment since losing his job in October 
2005.  

On the VA joint examination in November 2006, it was reported 
that the veteran had recently resumed employment driving for 
an auto parts firm.

The record discloses that the veteran has been assigned GAF 
scores on two occasions since service, both indicative of 
moderate impairment in functioning.  The November 1999 
examiner also indicated that it was clear that the veteran's 
social phobia caused him considerable distress and that he 
had to endure great difficulty as a result of it.  While the 
August 2006 VA examiner did not render an Axis I diagnosis, 
he did assign a GAF of 55.  GAFs can only be assigned on the 
basis of psychological, social and occupational impairment; 
and is not to be assigned on the basis of physical 
impairment.  DSM-IV.  While he did not provide a psychiatric 
diagnosis, the examiner's report must be construed as 
reporting psychiatric impairment. 

The symptoms listed in the criteria for a 50 percent 
evaluation are not intended to serve as an exhaustive list, 
but as examples of the type of symptomatology that would 
warrant that evaluation, but without those factors, the Court 
has recognized that differentiating a 30 percent evaluation 
from a 50 percent evaluation would be difficult.  Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).  If the evidence 
demonstrates that a claimant suffers symptoms or effects that 
cause occupational and social impairment equivalent to that 
which would be caused by those listed in the rating criteria 
the appropriate equivalent rating will be assigned.  Mauerhan 
v. Principi, at 442.

The criteria for a 50 percent evaluation have not been met or 
approximated, as the veteran has not been shown to have a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood.  He has had difficulty in establishing 
and maintaining social relationships, but his psychiatric 
disability has not caused any reported difficulties in 
performing employment.  While the veteran has experienced 
periods of unemployment and been rejected from some 
employment, these difficulties were attributed to his 
physical disabilities, such as his back disorder.  For these 
reasons the weight of the evidence is against a schedular 
evaluation in excess of 30 percent at any time since the 
effective date of service connection.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21 (2006).

Extraschedular Consideration

Under the provisions of 38 C.F.R. § 3.321 (2006), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.

The veteran has not been recently hospitalized for his 
service-connected social phobia disorder.  His social phobia 
disorder has also not been found to cause marked interference 
with employment.  While the veteran has had periods of 
unemployment, there have been no objective medical findings 
that his social phobia disorder renders him unemployable.  

In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for arthritis of the toes 
and heels is denied.

An initial 30 percent disability evaluation is granted for a 
social phobia disorder from June 1, 1999.  


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for 
finding a possible link between the current symptoms and 
service is low.  Buchanon v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).

The veteran was seen with complaints of lower extremity 
swelling on several occasions during service, including in 
March 1999, when the veteran reported having swelling in his 
legs for the past three days.  A diagnosis of edema of 
unknown etiology was rendered at that time.  

At the time of the November 1999 VA examination, the veteran 
was noted to have had swelling of his legs after a long plane 
ride from Hawaii in April 1999.  The examiner rendered a 
diagnosis of edema of the legs most likely related to a long 
plane ride, appears to be resolved.  

However, at the time of a May 2001 visit, the veteran was 
again noted to have lower extremity edema.  The examiner 
noted that the veteran reported that this had begun while on 
active duty and had continued to the present.

Based upon the inservice findings, the statements from the 
veteran, and the findings subsequent to service, a VA 
examination is needed to clarify whether the veteran has a 
disability manifested by lower extremity edema, and if so 
whether it is related to the edema reported during service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current lower extremity 
edema.  The claims folder should be made 
available to the examiner.  The examiner 
is requested to render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any current lower extremity edema is 
related to the veteran's period of 
service, including the edema reported 
during service.  A rationale is requested 
for each opinion that is rendered.  

3.  If the claim remains denied, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


